Citation Nr: 0702941	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  01-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
schizophrenia, schizoaffective disorder; and if so, whether 
the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from September 1973 to 
February 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2002, the veteran testified during a 
personal hearing before the undersigned at the RO; a 
transcript of that hearing is of record. 

In July 2003, the Board remanded this case to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
and returned this case to the Board for further appellate 
consideration.

Although the RO did not explicitly address the issue of 
reopening, it appears that the RO reopened the veteran's 
claim for service connection for schizophrenia, 
schizoaffective disorder in the September 2005 supplemental 
statement of the case, and then denied it on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty, under 38 U.S.C.A. §§ 5108 and 7105 (West 2002), 
to consider the pertinent legal authority governing finality 
of prior decisions and reopening of previously disallowed 
claims.  Thus, the Board must address the question of whether 
new and material evidence to reopen the claim has the 
received, since that issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Hence, the matter on appeal has been 
characterized as on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the applications to reopen the claim for service 
connection for schizophrenia, schizoaffective disorder has 
been accomplished.

2.  In September 1996, the RO notified the veteran that it 
had denied his claim for service connection for schizophrenia 
or a schizoaffective disorder.  The veteran did not appeal 
the RO's September 1996 decision and it became final. 

3.  Evidence associated with the claims file since the RO's 
September 1996 decision is not cumulative or redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The preponderance of the competent and probative medical 
evidence of record reflects that the veteran was diagnosed 
with a personality disorder rather than a chronic psychiatric 
disability in service, did not manifest a psychosis within a 
year after service, and was not clinically diagnosed with a 
psychiatric disorder until many years after service, and his 
current psychiatric disorder, diagnosed as schizophrenia, 
schizoaffective disorder, is not otherwise related to 
service. 


CONCLUSIONS OF LAW

1.  The RO's September 1996 denial is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Since the RO's September 1996 decision that denied 
service connection for schizophrenia, schizoaffective 
disorder, new and material evidence to reopen the claim for 
service connection for schizophrenia, schizoaffective 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

3.  Schizophrenia or a schizoaffective disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Id.  

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, Social Security 
Administration (SSA) records, and lay statements.  He was 
also afforded a hearing at the RO before the undersigned in 
November 2002.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  See Dingess, supra.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's claim for service connection for schizophrenia 
or a schizoaffective disorder has been previously considered 
and denied.  By decision of September 1996, the RO denied a 
claim for service connection for schizophrenia or a 
schizoaffective disorder.  The RO notified the veteran of its 
determination in a September 1996 letter, and the veteran did 
not file a timely appeal.  Therefore, that decision is final.  
The RO noted in that decision that the veteran's service 
medical records had not been located.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran's application to reopen his claim for service 
connection for schizophrenia, schizoaffective disorder was 
received in October 1999.

As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
(Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156. However, that revision applies only to claims filed on 
and after August 29, 2001. Given the October 1999 date of the 
claim to reopen culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the RO's September 1996 decision includes the veteran's 
service personnel and medical records, SSA disability medical 
records, as well as the November 2002 testimony provided by 
the veteran.

The Board finds that the veteran's service personnel and 
medical records are "new," in the sense that they were not 
previously before agency decision makers, and is not 
cumulative or duplicative of evidence previously of record.  
The Board also finds that this evidence "material" for the 
purpose of reopening the claim.  The evidence added to the 
record reflects treatment for a personality disorder during 
service.  For claims filed prior to August 29, 2001, the 
evidence needs only, at a minimum, to contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus finds that 
this new evidence is so significant that it must be 
considered to fairly decide the merits of the claims for 
service connection for schizophrenia, schizoaffective 
disorder, and is, thus, material for purposes of reopening 
this claim.

In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration, and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for schizophrenia, 
schizoaffective disorder.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted. Once a claim is reopened, the Board must consider 
the appellant's claim for service connection for 
schizophrenia, schizoaffective disorder, on a de novo basis.

III.  Service connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
schizophrenia, schizoaffective disorder.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), psychoses are 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of schizophrenia or any other psychosis within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  Indeed, a psychosis, paranoid schizophrenia, 
was initially demonstrated many years after service.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, SSA medical records show that the 
veteran is receiving disability benefits based on a primary 
diagnosis of schizophrenia.  As such, the Board would concede 
that the veteran has a current psychiatric disability and the 
first element of a service connection claim has been 
satisfied.  

In considering the second element of service connection, that 
of in-service incurrence, the Board must first determine 
whether a psychiatric disability existed prior to the 
veteran's service.  

There is no evidence of record documenting that the veteran's 
schizophrenia existed prior to his entry into service. 

Based on the above, the service records do not show that any 
acquired psychiatric disability was present during active 
service.  Moreover, the remaining evidence of record does not 
demonstrate that a psychiatric disability was incurred during 
active duty.  As described above, service connection is not 
warranted for personality disorders.  See 38 C.F.R. 
§ 3.303(c).  Rather, the post-service medical evidence shows 
no treatment for psychiatric complaints until the many years 
after service, almost two decades following the veteran's 
discharge.  At that time, a diagnosis of schizophrenia is 
indicated.  

According to the June 2005 VA psychiatric examination report, 
the examiner noted that the veteran was discharged from the 
military with a diagnosis of "immature and passive-
aggressive personality disorder."  The examiner noted that a 
personality disorder consisted of a long-standing pattern of 
coping problems at work and socially.  The examiner 
summarized that a personality disorder may be distinguished 
from the prodromal phase of schizophrenia through history 
gathering with attention to specific symptoms, their 
duration, and progression over time.   It would be rather 
unusual, although not completely unheard of, for an 
individual to function at a high level after 10 years of 
psychosis.  In the case of this veteran, the examiner noted 
that his post-service accomplishments, such as completing 
college and functioning as a nurse for ten years, tended to 
suggest that he was not psychotic until well past his time in 
the service.  For the foregoing reasons, the examiner opined 
that it was less likely than not that the veteran had 
prodromal psychotic symptoms as early as 1974.  In order to 
connect the veteran's military diagnosis of "immature and 
passive aggressive personality disorder" to his current 
schizophrenia, one would need to conclude that his original 
personality disorder diagnosis was in error, that readily 
elicited prodromal symptoms were missed at the time of his 
military mental health assessments, and that he functioned at 
a high level after the service despite at least 10 to 12 
years of progressive psychotic illness.

Because the VA examiner offered such opinion following a 
review of the claims folder and after an examination of the 
veteran, and because such conclusion was supported by a clear 
rationale consistent with the evidence of record, it is found 
to be highly probative.  Moreover, the claims file does not 
contain any competent evidence refuting the June 2005 
opinion.  

In support of his claim, the veteran may point to a May 1996 
written statement from a VA psychiatrist to the effect that 
he understood that the veteran was discharged from service 
for a personality disorder, passive aggressive, passive type, 
and that those were apparently the veteran's initial symptoms 
of his current mental health problems rather than a 
personality disorder.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998). The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the opinion of the Board, is the June 
2005 opinion from the VA physician who reviewed the veteran's 
medical records and noted the diagnosis of immature and 
passive aggressive personality disorder at discharge, and 
opined that it would be unusual for an individual to function 
at a high level after 10 years of psychosis, and concluded 
that the schizophrenia diagnosed nearly ten years later was 
not related to service  Thus, in this VA examiner's opinion, 
the veteran's psychiatric disorder was unrelated to his 
military service.

The veteran himself believes that his current psychiatric 
disability is causally related to active duty.  Additionally, 
the lay statements he has provided, which describe drastic 
behavior changes following service, attribute the veteran's 
psychiatric problems to active duty.  However, neither the 
veteran nor his relatives have been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, their 
lay opinions do not constitute competent medical evidence and 
lack probative value.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. at 494-495; YT v. Brown, 9 Vet. App. 
195, 201 (1996); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed schizophrenia, 
schizoaffective disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed schizophrenia, schizoaffective disorder.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
schizophrenia, schizoaffective disorder.

Finally, the Board notes that a June 1998 record indicates 
that the SSA found the veteran suffering from paranoid 
schizophrenia and held him to be disabled since August 1994.  
While the Board recognizes the disabling nature of the 
veteran's psychiatric disability, the SSA decision is not 
considered sufficient to overcome the objective evidence of 
record as to the origin of the veteran's schizophrenia.  



ORDER

New and material evidence having been received, the 
appellant's application to reopen the claim of entitlement to 
service connection for schizophrenia, schizoaffective 
disorder is reopened.

Service connection for schizophrenia, schizoaffective 
disorder, is denied. 




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


